Citation Nr: 1222378	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to open a claim for entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied entitlement to service connection for a low back disorder, to include degenerative joint disease, lumbar spine.  The Veteran was informed of this decision and his appeal rights in August 2004, and he did not appeal the decision.

2.  The evidence received since the August 2004 rating decision is either cumulative or redundant of evidence of record at the time of the August 2004 rating decision or, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying the claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103.

2.  Evidence received since the August 2004 rating decision is not new and material, and the claim for service connection for a low back disorder may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran in July 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  The Board observes that the July 2008 letter incorrectly listed the April 2003 RO rating decision as the last final decision of record.  However, although the last final decision of record should be the August 2004 RO decision, the notice regarding the reason for the prior denial remains accurate.  Specifically, the July 2008 letter stated that the Veteran's claim was previously denied because "there is no evidence that the condition was incurred during military service."  This statement provided the Veteran with the required notice of the evidence necessary to substantiate his claim of service connection in light of the reason for denial in the last final August 2004 RO decision.  The Board therefore finds that adequate notice has been provided as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial, and that there is no prejudice to the Veteran in not providing him with another Kent notice.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The RO's July 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records were already in the claims file, and identified post-service medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While no VA examination was provided to the Veteran in conjunction with the claim on appeal, the Board finds that no VA examination is required as no new and material evidence has been submitted to reopen the issue of service connection for a back disorder.  See 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2009 statement of the case (SOC) which informed them of the laws and regulations relevant to his claim of service connection.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  New and material evidence is evidence that would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

At the time of the original denial of service connection for a low back condition in April 2003, the Veteran claimed that his low back condition developed secondary to a service-connected left knee disability.  See 38 C.F.R. § 3.310(a).  The RO denied the Veteran's original claim for service connection for degenerative joint disease of the lumbar spine because a VA examiner had rendered an opinion that the low back disorder was unlikely related to the left knee disability and because there was no evidence that the low back condition was related directly to military service.  In regard to service connection on a direct basis, the RO noted that the service treatment records showed no treatment for low back pain, and that the Veteran reported to the VA examiner that he thought he had injured his low back in service when he had injured his left knee but he also reported the onset of low back pain in 1998.  Private treatment records in the claims file at that time showed that the Veteran was seen in an emergency room in January 1999 with complaints of low back pain after being assaulted in a parking lot.  VA treatment records show that he received outpatient physical therapy after this incident from January to April 1999.  The RO also noted that the VA examiner stated that the Veteran's low back condition (lumbar degenerative arthritis) was unlikely related to the service-connected left knee condition.  

In an August 2004 decision, the RO continued the denial finding that there was still no evidence that the condition was incurred in or caused by service, or that degenerative joint disease of the lumbar spine manifested within an applicable presumptive period; or that a low back disorder was related to service-connected patellofemoral dysfunction of the left knee.  The Veteran was notified of the denial that same month.  Because the Veteran did not perfect an appeal of that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 2008, the Veteran sought to reopen his claim.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  With these considerations in mind, the Board has reviewed the record, with particular attention to the additional evidence received since the final August 2004 rating decision.  In this regard, the evidence associated with the Veteran's claims file subsequent to the August 2004 RO decision includes VA treatment records dated from December 2003 through August 2008 and the Veteran's statements.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is either not new or is not material within the meaning of 38 C.F.R. § 3.156(a).

When the RO denied the Veteran's claim to reopen the claim of service connection for a back disorder in August 2004, there was no evidence that a back disorder was incurred during his service or within the presumptive period, or that it was related to a service-connected disorder.  This continues to be the case.  Some of the VA medical records received since the August 2004 RO decision show the diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease, and lumbago and reflect that the Veteran has been treated for a current low back condition.  

However, this evidence is not new because there was a current diagnosis of a low back condition-specifically, degenerative joint disease of the lumbar spine-of record at the time of the previous final denial.  Therefore, this evidence does not relate to an unestablished fact necessary to substantiate the claim because a current disorder of the low back had already been established at the time of the prior final denial of the claim.  Thus, the VA treatment reports are not relevant to the reasons this claim was previously denied as they do not indicate that the Veteran's current back disorder was incurred in service or that arthritis of the spine was manifest within the presumptive period or that the current back disorder is related to a service-connected disability.  Therefore, while the medical evidence received since the August 2004 RO decision is "new" in that it had not been previously before VA decision makers, the evidence is cumulative and not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim or raise a reasonable possibility of substantiating the claim.  With regard to the latter, treatment records showing a current back disorder do not raise a reasonable possibility of substantiating the claim even with VA's assistance in obtaining a medical opinion about any relationship to service or to a service-connected disorder because such a medical opinion was obtained at the time of the prior final denial.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

The Veteran's statements that his back disorder is related to his service or a service-connected disorder are not new but cumulative, as they were already of record and had been considered at the time of the August 2004 RO decision.  The Board has also considered the Veteran's reports that his back disorder affects every aspect of his daily living and livelihood due to excessive pain and limitations in the back and legs.  Although these statements are about the severity of the Veteran's current back condition, they are not probative of any relationship of the current back disorder to his service or any service-connected disability.  Thus, the Veteran's lay statements of record do not constitute new and material evidence.  38 C.F.R. § 3.156(a).

In sum, the Board concludes that no evidence has been received since the August 2004 RO decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, or which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder, to include complaints of radiating pain to the lower extremities and trouble sleeping and to include degenerative joint disease of the lumbar spine.


ORDER

New and material evidence not having been submitted, the application to reopen a claim for entitlement to service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


